Citation Nr: 9914895	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  91-47 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for right carpal tunnel 
syndrome.

2.  Entitlement to service connection for degenerative joint 
disease of the left knee.

3.  The propriety of the initial rating assigned following 
the grant of service connection for left carpal tunnel 
syndrome, and the subsequent rating of 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1966 to February 
1970.  He also had periods of active duty for training with 
the New York Army National Guard.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1991 rating decision of the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service-connected for a back 
disability, granted service connection and a 10 percent 
rating for a right knee disability, and granted service 
connection and a noncompensable rating for left carpal tunnel 
syndrome.  In February 1992, the Board remanded this case to 
the RO for further evidentiary development.  By rating action 
in April 1993 the RO granted a 10 percent rating for the 
veteran's left carpal tunnel syndrome.  In August 1994, June 
1995, and November 1996, the Board again remanded this case 
to the RO for further evidentiary development.  

By rating action in June 1997, the RO granted service 
connection and a 10 percent rating for degenerative joint 
disease, lumbosacral spine with discogenic disease and mild 
spinal stenosis, L5-S1.  In September 1997, the veteran 
indicated that he did not wish to appeal the rating assigned 
for the back disability.  In November 1997 this matter came 
before the Board, and the Board denied a rating in excess of 
10 percent for a right knee disability, and remanded the 
issue of entitlement to a rating in excess of 10 percent for 
left carpal tunnel syndrome to the RO, for further 
evidentiary development.  Hence, of these issues, the only 
issue still before the Board is entitlement to a rating in 
excess of 10 percent for left carpal tunnel syndrome.  
Although the Board regrets causing further delay, this matter 
must again be remanded in order to properly adjudicate the 
issue.  

The Board notes that subsequent to the November 1997 remand, 
the U.S. Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999, hereinafter "the Court") issued a decision 
recognizing a distinction between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court held that the significance of this 
distinction was that at the time of an initial rating, 
separate ratings could be assigned for separate periods of 
time based on the facts found-a practice known as "staged 
ratings."  Fenderson, supra.  Since the veteran's notice of 
disagreement in May 1991 expressed dissatisfaction with the 
initial rating decision in February 1991, the veteran's claim 
must be considered pursuant to the provisions of Fenderson.  
The issue on appeal has been recharacterized accordingly.

This appeal also arises from a November 1998 rating action in 
which the RO denied service connection for right carpal 
tunnel syndrome and for degenerative joint disease of the 
left knee.  For reasons more fully explained below, the Board 
finds that these issues must also be remanded for further 
evidentiary development. 


REMAND

In November 1998 this matter was remanded to the RO for 
further evidentiary development.  Specifically, the RO was 
directed to ask the veteran whether he received treatment 
from any private medical treatment providers from May 1997 to 
the present and, if so, he was to provide the names and 
addresses of same and the RO was to obtain any records 
identified.  The veteran was also to provide documentation 
from his employer as to time lost from work due to the 
service connected left carpal tunnel syndrome, and was to 
advise whether he had filed a workers' compensation claim for 
carpal tunnel syndrome.  Any associated records were to be 
obtained.  The Board notes that by letter dated in December 
1997, the RO requested that the veteran provide the 
aforementioned information regarding private treatment, time 
lost from work, and any workers' compensation claim.  The 
record reflects, however, that the veteran has not responded 
to this request for information.  The veteran is reminded 
that VA's duty to assist him is not a one way street; he also 
has an obligation to assist in the development of his claim, 
including responding to the RO's request for such 
information.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The veteran must be prepared to meet his obligations by 
cooperating with the VA's efforts to obtain all of the 
evidence supporting his claim.  Because this matter is being 
remanded for other reasons, the veteran will be afforded 
another opportunity to submit this information, if he 
desires.  The Board notes, however, if the veteran chooses 
not to respond to requests for information, then the Board 
may surmise that such information does not exist or, if it 
does, is detrimental to the veteran's claim.  

In the November 1997 remand, the RO was also directed to 
schedule the veteran for a special VA neurology examination 
to determine the nature and extent of his service connected 
left carpal tunnel syndrome.  The Board provided specific 
parameters for this examination, including that the 
examination was to be conducted in accordance with the 
guidelines expressed by the Court in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The examiner was asked to comment on the 
effects of the veteran's service connected disability on 
ordinary activity and on how the disability impairs him 
functionally, and to describe in detail the extent of any 
functional loss due to the left carpal tunnel syndrome.  The 
examiner was to comment on any functional loss due to 
weakened movement, excess fatigability, incoordination, or 
pain on use, and to state whether any pain claimed by the 
veteran is supported by adequate pathology and is evidenced 
by his visible behavior.  The Board finds that although the 
February 1998 examination and the addendum to examination 
provide detailed information on the veteran's complaints, the 
range of motion of the left hand, and other objective 
clinical findings, there is virtually no commentary on how 
the veteran's service-connected disability impairs him 
functionally, if at all, nor is there commentary by the 
examiner according to the mandates of DeLuca.  Hence, this 
examination is incomplete, and does not provide sufficient 
commentary for the Board to render a fully informed decision 
regarding the veteran's claim.  

The Board regrets the necessity to once again remand this 
case for additional development by the RO, and the Board 
recognizes that another remand will only further delay the 
adjudication of the veteran's appeal, which has been pending 
since 1991.  However, there has been a failure to comply with 
the terms of the Board's November 1997 remand order, thus 
rendering the record incomplete and impeding the Board's 
review.  These developmental deficiencies must be addressed 
prior to the Board rendering a decision.  In light of the 
Court's recent directive to the Board regarding remands, the 
Board is compelled to remand this case for the RO to fully 
comply with the Board's remand.  Stegall v. West, 11Vet. 
App. 268 (1998).  In Stegall the Court held that a remand by 
the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand orders and that a remand 
by the Board imposes upon the RO a concomitant duty to ensure 
compliance with all of the terms of the remand.  The Court 
noted that where the remand orders of the Board are not 
complied with, the Board itself errs in failing to insure 
compliance. 

The Board also notes the veteran's service-connected 
disability appears to encompass both neurological and 
muscular impairment.  Accordingly, in the November 1997 
remand, the Board directed the RO to provide the examiner 
with the rating criteria for Diagnostic Codes 8516 and 5309, 
as well as directed the RO to consider the criteria from both 
Diagnostic Codes in rating the veteran's service-connected 
disability.  It is unclear as to whether the veteran's 
service-connected left carpal tunnel syndrome is more 
appropriately rated under a diagnostic code for neurological 
impairment (i.e., Diagnostic Code 8516) or a diagnostic code 
for muscular impairment (i.e., Diagnostic Code 5309).  The 
Board also notes that since VA treatment records are 
considered to be constructively of record, current VA 
treatment records should be obtained by the RO on remand.  

Since the initiation of the appeal, the veteran has also 
filed claims for service connection for right carpal tunnel 
syndrome and degenerative joint disease of the left knee.  He 
contends that both conditions were aggravated in service; 
however he has not indicated during which period of service 
such conditions were aggravated.  The threshold question in 
any claim for service connection is whether the veteran has 
presented a well-grounded claim.  A well-grounded claim is 
one which is plausible.  If the veteran has not presented a 
well-grounded claim, the claim must fail and there is no 
further duty to assist in the development of the claim.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. App. 78, 81-
82 (1990).  A well-grounded claim requires more than an 
allegation; the claimant must submit supporting evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  
38 U.S.C.A. § 5107(a), Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Also, in order for a claim to be well-grounded, 
there must be competent evidence of a current disability 
(medical diagnosis), of incidence or aggravation of a disease 
or injury in service (lay or medical evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  38 U.S.C.A. 
§ 5107(a), Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

On review of the record, it appears that the claims for 
service connection for right carpal tunnel syndrome and for 
left knee degenerative joint disease may not be well-
grounded.  This Remand serves as notice to the veteran of the 
requirements necessary for a well-grounded claim for service 
connection.  Ordinarily, when a claim is not well grounded, 
the duty to assist is not triggered, and the claim is denied 
on the record.  Nonetheless, in any claim for service 
connection there is certain development which must be 
accomplished even before the matter of well-groundedness is 
addressed.  

As to the claim of service connection for right carpal tunnel 
syndrome, the medical evidence of record reflects that in as 
early as July 1989, the veteran received treatment for right 
carpal tunnel syndrome.  Subsequent Medical Evaluation Board 
Proceedings dated in February 1994 showed that he had carpal 
tunnel syndrome of the right wrist, which had an approximate 
date of origin in October 1992.  It is unclear as to the 
significance of this date.  His service-connected left carpal 
tunnel syndrome has been attributed to service; a February 
1985 Statement of Medical Examination and Duty Status (DA 
Form 2173) showed that he inured his left hand, wrist and 
forearm pulling the rear end of snow machine, and in March 
1985 carpal tunnel syndrome was found to have occurred in the 
line of duty.  These records, however, make no reference to 
the right hand or wrist.  Hence, it is unclear as to whether 
the veteran's right carpal tunnel syndrome may have been 
incurred in or aggravated by service.  The Board notes that 
it appears that the veteran served with the New York Army 
National Guard from 1974 to 1994.  Some service treatment 
records from this period of time have been associated with 
the claims folder, and it is unclear whether these are the 
only records available, or whether there may be additional 
service treatment records available.  Since service records 
are considered to be constructively of record, and presumably 
within the control of the Government, the VA must attempt to 
secure them.

The Board also notes that with regard to the claim of service 
connection for degenerative joint disease of the left knee, 
the February 1994 Report of Medical Board Proceedings shows 
that the veteran's degenerative arthritis of both knees had 
an approximate date of origin in October 1992.  It was noted 
that in July 1975 the veteran underwent an arthrogram on his 
left knee for an injury that occurred on May 9, 1975.  It was 
noted that in early 1992, a physician at Fort Drum diagnosed 
degenerative arthritis in both knees as a result of previous 
knee injuries.  It is unclear whether the veteran's reported 
left knee injury in May 9, 1975, which was possibly related 
to the subsequent diagnosis of degenerative joint disease, 
was incurred in service, or whether it may have been 
aggravated by service.  In addition to obtaining all of the 
veteran's service medical records from his periods of service 
with the New York Army National Guard, the RO should also 
verify whether the veteran was on active duty for training 
(ACDUTRA) in May 1975, and should also verify any other 
periods of ACDUTRA or inactive duty training deemed 
necessary.  

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The veteran should be asked to 
provide any records he may have that 
pertain to his service with the New York 
Army National Guard and to indicate, with 
as much specificity as possible, the 
dates of those periods of service during 
which the claimed right carpal tunnel 
syndrome and left knee disorder allegedly 
developed.  .

2.  The RO should arrange for an 
exhaustive search for all service records 
pertaining to the veteran's service with 
the New York Army National Guard.  This 
should specifically include the sources 
cited in the February 1994 Medical Board 
Proceedings, including the State 
Surgeon's Office, and the Gutherie Clinic 
at Fort Drum, New York.  If any records 
were retired to a storage facility, that 
facility should be contacted for the 
records.  If any records were destroyed 
or lost, it should be so certified.  The 
RO should arrange for verification of 
whether the veteran served on ACDUTRA in 
May 1975, as well as any other period of 
ACDUTRA or inactive duty training deemed 
necessary.  

3.  The RO should obtain copies of all VA 
outpatient records concerning treatment 
of the veteran's right carpal tunnel 
syndrome, left carpal tunnel syndrome, 
and left knee degenerative joint disease 
.  The veteran should also be asked 
whether he has received any treatment 
from private medical treatment providers 
for his service-connected left carpal 
tunnel syndrome from May 1997 to the 
present.  If so, he should provide the 
names and addresses of same and the RO 
should obtain any records identified.  
All records obtained should be associated 
with the claims folder.  

4.  In the event that the veteran has 
lost time from work due to the service 
connected left carpal tunnel syndrome, he 
should provide documentation of same from 
his employer.  If he filed a workers' 
compensation claim for carpal tunnel 
syndrome with his employer, these records 
should be secured as well.  All records 
obtained should be associated with the 
claims folder.  

5.  After the aforementioned records have 
been requested or obtained, the veteran 
should be afforded a VA neurological 
examination to determine the nature and 
extent of his service connected left 
carpal tunnel syndrome.  Such tests as 
the examiner deems necessary should be 
performed.  The claims folder must be 
made available to, and reviewed by, the 
examining physician prior to the 
examination so that pertinent aspects of 
the veteran's medical history may be 
reviewed.  The examiner should comment 
upon the effects of the veteran's service 
connected disability on ordinary activity 
and on how the disability impairs him 
functionally.  To this end, the 
examiner's report should fully set forth 
all current complaints, pertinent 
clinical findings, and diagnoses, and 
should describe in detail the extent of 
any functional loss due to the veteran's 
left carpal tunnel syndrome.  
Consideration should be given to any loss 
due to reduced or excessive excursion, or 
due to decreased strength, speed, or 
endurance, as well as any functional loss 
due to absence of necessary structures, 
deformity, adhesion, or defective 
innervation.  

In particular, the examiner should 
comment on any functional loss due to 
weakened movement, excess fatigability, 
incoordination, or pain on use, and 
should state whether any pain claimed by 
the veteran is supported by adequate 
pathology and is evidenced by his visible 
behavior.  The examiner's inquiry in this 
regard should not be limited to muscles 
or nerves, but should include all 
structures pertinent to movement of the 
affected joints.  It is important for the 
examiner's report to include a 
description of the above factors that 
pertain to functional loss that develops 
on use.  If the requested determinations 
are not feasible, then the examiner 
should so indicate.

The examiner should indicate whether the 
veteran's service-connected disability is 
predominantly neurological or muscular.  
The examiner should also review the May 
1997 VA examination and the February 1998 
VA examination and addendum, and note 
whether there has been an increase in the 
veteran's service-connected disability 
and, if so, to provide commentary on the 
increase in disability.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all of the opinions requested, 
appropriate corrective action is to be 
implemented.

7.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  In adjudicating the claim for a 
rating in excess of 10 percent for left 
carpal tunnel syndrome, the RO should 
consider Fenderson, supra, as well as 
consider the guidance expressed by the 
Court in DeLuca, supra.  If the decision 
remains adverse, the veteran and his 
representative should be provided an 
appropriate supplemental statement of the 
case and afforded a reasonable 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and argument while the case is in remand status.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 

Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


